DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on May 9, 2022.  Claims 1, 10, and 16 were amended; claims 4, 13, and 19 were cancelled.  Thus, claims 1-3, 5-12, 14-18, and 20-21 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 10-12, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Wiles (U.S. Patent 9,563,852 B1); in view of Maroney (U.S. Patent Publication 2009/0195401 A1).
Regarding claim 1, Wiles teaches a geospatial monitoring system (Wiles: FIG. 1; col 6, ln 54-57 [“This allows the crowd-sourced pest and disease model 100 to determine a geographical correlation for profiling the risk assessment 145…”]; col 8, ln 37-40 [“…the USDA NRCS Soil Survey Geographic (SSURGO) dataset…”]; col 5, ln 37-40 [“…in one aspect of the present invention (and by way of example), one or more targeted fields 106 may comprise an arbitrarily-sized area.”] {The Examiner notes that “geospatial” is well defined in the art to which the invention relates as relating to or denoting data that is associated with a particular location.  Thus, Wiles teaches a geospatial monitoring system as recited in the claim(s).}) wherein:
a memory and a processor cooperating with the memory (Wiles: FIG. 1; col 19, ln 49-51 [“…these devices include processors (e.g., a single or multiple microprocessors), memory, nonvolatile storage, input devices, and output devices.”])
obtain crowd-sourced mobile data (CSMD) for a geographic region (Wiles: FIG. 1; col 4, ln 60 to col 5, ln 53 [“…the present invention by the similarity of un-infested fields (or targeted fields 106) with fields that have been reported, using anonymous crowd-sourced information…Users may be able to type in their reports, or speak what they want to indicate, into a mobile or other computing device.”]),
identify a plurality of geospatial sites within the geographic region based upon the CSMD (Wiles: FIG. 1; col 5, ln 43 to col 6, ln 20 [“…targeted field(s) 106…reporting fields 104…”]),
determine a classification of each of the plurality of geospatial sites based upon trip observations associated with the CSMD (Wiles: FIG. 1; col 8, ln 58-67 [“Input data 110 may also include many other types of data that can be used by the crowd-sourced pest and disease model 100 to profile the risk assessment 145…data may include imagery data 118…imagery data 118 may provide details at a field-level resolution, which can be used by the crowd-sourced pest and disease model 100…”]; FIGS. 1-2; col 9, ln 30-50 [“…information ingested into the present invention may include, in addition to anonymous crowd-sourced observations, one or more of image-based data, vehicular data, sensor data…Image-based data may be derived from systems such as video cameras, and vehicular data may be generated from one or more vehicle-based sensing systems, including those coupled to computing systems configured on farm equipment…Crowd-sourced observations, as noted above, may be provided from multiple sources, such as for example growers,  farmers, land owners, equipment operators…”]; col 10, ln 10-26 [“…plurality of data processing components 132 may therefore also include such a data ingest component 141, which is configured to perform ingest, retrieval, request, reception, acquisition or obtaining of input data 110. The plurality of data processing modules 132 may also include a pest-environment identification component 142, which processes the input data 110 to identify one or more predictive field variables for the set of descriptors 161, of an expected pest-environment relationship 143. This is performed by examining associations between the types of input data 110 to identify factors explaining the conditions leading to the pest occurrence in the reporting field 104. When crowdsourced information that includes pest presence data 111 is received into the present invention, the crowd-sourced pest and disease model 100 may pre-select variables for these descriptors 161 based on known characteristics of the pest 102 or the reporting field 104.”]; FIGS. 1-2; col 13, ln 55-65 [“…the unsupervised learning engine 144 may calculate a similarity from a percentage of fields that have the same value as the targeted field 106 according to variables from one or more weighted vector categories. The unsupervised learning engine 144 may also calculate a probability density function for each variable and assign a similarity based on where the value of the variable falls within the probability density function.”]);
determine a model for each of the geospatial sites based upon a respective classification (Wiles: FIG. 1; col 5, ln l-30 [“Pest biology data may be used to filter these variables, and statistical measures of similarity between un-infested fields and infested fields are calculated for each variable, based on weighted vectors of predictive variables…The risk of occurrence in a field is then modeled from these measures of similarity for a targeted field 106…The crowd-sourced pest and disease model 100 performs these functions by ingesting, retrieving, requesting, receiving, acquiring or otherwise obtaining input data 110…”]),
determine an abnormality in a respective normalcy model at a given geospatial site based upon the CSMD (Wiles: FIG. 1; col 5, ln l-30 {See above.}), and
initiate additional monitoring for the given geospatial site having the abnormality (Wiles: FIGS. 1-2, col 12, ln 20-30 [“…data processing components 140 may therefore also be thought of as performing a customized modeling approach for assessing a field-specific risk, and for predicting a pest infestation or presence in a field 106, for a particular time period. The model 100 estimates the probability that targeted fields 106 will become infested by calculating a similarity of each un-infested, targeted field 106 to a reporting, or infested, field 104. As noted above, these calculations can be accomplished in several different ways, and using several different methods…”]).
However, Wiles is silent as to explicitly teaching determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification, and determining an abnormality in a respective pattern-of-life model at a given geospatial site.
Maroney, in a similar field of endeavor, discloses tracking the behaviors of targets in an area under surveillance (Maroney: Abstract.).  Therein, Maroney discloses determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification (Maroney: FIG. 1; ¶33-34 [“…data from a sensors 110 begins arriving at the processor 140 and the database 150, the processor 140 may be configured to start building the pattern of life model…Each of the sensors 110 may also be configured with individual processors to form a distributed sensor array capable of locally storing and processing a pattern of life relevant to the individual sensor and its neighbors.”]; FIG. 2; ¶35 [“…a hypothetical mission for a sensor system deployed in a village…”]; ¶40 [“…the sensor array may include multimodal remote sensors, intelligent cameras and processing capability to build a pattern of life model.”]; FIG. 3; ¶46 [“…sensor data is initially passed to box 221 where the pattern generation system 220 classifies target data…”]; ¶60 [“…pattern of life model system 220 may derive location, identification, and classification from the raw sensor data.”]; FIGS. 3-7; ¶64-65 [“…sensor detection may be classified as to the modality of detection, such as whether or not a infra-red detector or magnetic detector was activated. Such information may be used to determine whether or not a human or a vehicle is passing through the sensor array. It should be understood that many other types of classifications could be detected and generated depending on the types of sensors used and the types of classifications available. Multiple ways of classifying targets are known to those of skill in the art. With location and class determined for any single sensor, the target range and or bearing may be determined by analyzing sensor data from neighboring sensors.”] {The Examiner notes that the village disclosed by Maroney is analogous to the “geographic region” recited in the claim(s), while each sensor in the sensor array taught by Maroney is analogous the “geographic sites” as recited in the claim(s).}).
Maroney additionally discloses determining an abnormality in a respective pattern-of-life normalcy model at a given geospatial site (Maroney: FIG. 3; ¶58 [“…each new data packet received from the sensor array increases the fidelity of the pattern of life model and increases the ability of the real time system 230 to identify anomalies occurring in the sensor array 310.”]; FIGS. 12-13; ¶87 [“…such that anomalous behavior can be detected, tracked and responded to. Once the pattern of life model is generated, the real time system may be configured to allow a user to be alerted to anomalies when they occur, and initiate additional monitoring for the given geospatial site having the abnormality.”]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification, and determining an abnormality in a respective pattern-of-life model at a given geospatial site, disclosed by Maroney into Wiles, with the motivation and expected benefit of augmenting and improving activity-based intelligence, while reducing bias and increasing accuracy.  This method for improving Wiles was within the ordinary ability of one of ordinary skill in the art based on the teachings of Maroney.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wiles and Maroney to obtain the invention as specified in claim 1.
Regarding claims 10 and 16, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor identifies the plurality of geospatial sites without training data (Wiles: FIG. 1; col 4, ln 60 to col 5, ln 53.] {See above.}).
Regarding claims 11 and 17, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor determines the classification of each of the plurality of geospatial sites based upon an unsupervised partitioning algorithm (Wiles: FIGS. 1-2; col 11, ln 7-58 [“…unsupervised machine learning in implementing each of these steps, and in many of these approaches, these steps are not distinct. Regardless, some form of unsupervised machine learning is applied to the descriptors 161 representing variables of the infested fields 104, and the assessment of multivariate similarity 149 of variables of a targeted field 106 to those of the infested fields 104. One way similarity may be measured is by comparing the relevant variables of targeted fields 106 to a summary of the response for the infested fields 104. Another exemplary approach compares the value for the targeted field 106 to all values for infested fields 104 with an algorithm based on self-organized maps. A further example of accomplishing these steps involves feature selection and weighting, by characterizing the relationship of a relevant characteristic with an average value and measuring the similarity of a targeted field 106 and the average value for infested fields 104 for each individual characteristic. An aggregate similarity measure is calculated using the vector of weights from feature selection and similarity values of individual characteristics…”]).
Regarding claims 12 and 18, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 5, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor identifies the plurality of geospatial sites within the geographic region based upon unsupervised density based geospatial clustering of CSMD data points, and unsupervised geometric boundary generation for respective clustered data points (Wiles: FIG. 1; col 5, ln l-30 {See above.}; FIGS. 1-2; col 11, ln 29-40 [“…another example of unsupervised machine learning to perform these steps uses clustering. Suitable clustering methods include knn clustering, spectral clustering or neural network clustering.”]; FIG.2; col 18, ln 5-35 [“…process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208, as described in detail above. The model 100 then begins, at step 210, with analyzing field variables to compare characteristics of reporting fields 104 and targeted fields 106 in the unsupervised learning engine 144.”]; 
Regarding claims 14 and 20, each claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor selectively performs unsupervised geometry boundary division for geospatial sites having different types of CSMD data points therein (Wiles: FIG. 1; col 5, ln l-30 {See above.}).
Regarding claims 15 and 21, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 8, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the CSMD comprises mobile phone points (Wiles: FIG. 1; col 9, ln 30-42 [“…vehicular data may be generated from one or more vehicle-based sensing systems, including those coupled to computing systems configured on farm equipment, or those systems configured to gather weather data from mobile devices present within vehicles, such as with mobile telephony devices and tablet computers.”]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles, in view of Maroney; and further in view of Lord (U.S. Patent 11,184,766 B1).
Regarding claim 7, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  However, Wiles, in view of Maroney, is silent as to explicitly teaching a hierarchical density-based spatial clustering of applications with noise (HDBSCAN) algorithm.
Lord, in a similar field of endeavor, discloses maintaining and enforcing assertions about a user's intent and identity at a point of access (Lord: Abstract.).  Therein, Lord discloses to applying machine learning to the fingerprints of approved locations (e.g., variable density HDBSCAN clustering applied to geolocation and signal data, which may include normalizing scaling, with nonlinear kernel principal component analysis to reduce the number of dimensions before applying clustering) so that the system can initially identify matching fingerprints with a few approvals (Lord: col 21, ln 15-26.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of utilizing HDBSCAN clustering an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by the first pressure transducer, disclosed by Lord into Wiles, as modified by Maroney, with the motivation and expected benefit of utilizing machine learning algorithm that it only requires a minimum membership count for a grouping of points to be considered as a candidate for a cluster.  This method for improving Wiles, as modified by Maroney, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lord.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wiles and Maroney and Lord to obtain the invention as specified in claim 7.
Regarding claim 9, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Lord discloses utilizing deep learning to determine a desired classification (Lord: col 13, ln 60 to col 14 ln 8 [“…the data is amenable to supervised learning algorithms like Support Vector Machines (SVM) and Multilinear Subspace Learning (MSL) and deep learning networks. Different algorithms can be used where more efficient: SVM is an effective binary classifier for the problem, while deep learning is most effective when adding and removing features.”]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing deep learning to determine a desired classification, such as the classification of geospatial sites, disclosed by Lord into Wiles, as modified by Maroney, with the motivation and expected benefit of increasing the performance of the algorithms using in a geospatial site classification process.  This method for improving Wiles, as modified by Maroney, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lord.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wiles and Maroney and Lord to obtain the invention as specified in claim 9.

Response to Arguments
Applicant’s arguments filed on May 9, 2022 have been fully considered but are not persuasive.  
Applicants’ argue (Remarks pg. 12) “Applicant respectfully notes that the primary reference to Wiles et al. has nothing to do with the claimed invention including determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification, or determining an abnormality in a respective pattern-of-life normalcy model at a given geospatial site based upon the CSMD.”  The Examiner respectfully disagrees.  
Claim 1, as well as claim 10, is drawn to “a geospatial monitoring system.”  Claim 16 is drawn to “A non-transitory computer-readable medium having computer-executable instructions for causing a computer to perform steps.”  Wiles teaches a geospatial monitoring system (Wiles: FIG. 1; col 6, ln 54-57.). {See above.}  Thus, Wiles is directed to the subject matter to which claim 1, as well as claims 10 and 16, is drawn.  Claim 1, as well as claims 10 and 16, recite the limitations of determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification, and determining an abnormality in a respective pattern-of-life normalcy model at a given geospatial site based upon the CSMD.  Maroney discloses determining a pattern-of-life normalcy model for each geospatial site based upon a respective classification, and determining an abnormality in a respective pattern-of-life normalcy model at a given geospatial site based upon the CSMD (Maroney: FIG. 1; ¶33-34; FIG. 2; ¶35; ¶40; FIG. 3; ¶46, ¶60; FIGS. 3-7; ¶64-65). {See above.}  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification, and determining an abnormality in a respective pattern-of-life model at a given geospatial site, disclosed by Maroney into the geospatial monitoring system disclosed by Wiles, with the motivation and expected benefit of augmenting and improving activity-based intelligence, while reducing bias and increasing accuracy.  This method for improving Wiles was within the ordinary ability of one of ordinary skill in the art based on the teachings of Maroney.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wiles and Maroney to obtain the invention as specified in claim 1.
Regarding claims 10 and 16, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Applicants’ argue (Remarks pg. 13) “Applicant respectfully submits that Wiles et al. does not teach the processor determining a classification of each of the plurality of geospatial sites based upon trip observations associated with the CSMD as in the claimed invention. Accordingly, Applicant submits that the independent claims are patentable for this reason alone.”  The Examiner respectfully disagrees.  
In paragraph ¶57 of the instant specification, Applicant discloses “the approach taken in the example implementation was to use the trip observations assigned to each cluster as variants of that cluster's behavior. This tactic would be similar to image classification, where variants of an image are used for training.”  Additionally in FIG. 9, table 90 and ¶62 of the instant specification, Applicant discloses “Time of day, and the day of the week, were significant features influencing site classification. Trip maximum speed and trip total distance were also significant features.”  The Examiner notes that the data contain in table 90 of FIG. 9 is exemplary only. 
Wiles discloses input data comprising imagery data and crowd-sourced pest data, where the imagery data is generated from one or more vehicle-based sensing systems, such as video cameras, and other vehicular data including those coupled to computing systems configured on farm equipment.  (Wiles: FIG. 1; col 8, ln 58-67; FIGS. 1-2; col 9, ln 30-50.)  The input data is ingested into a plurality of data processing components which process the data to identify one or more predictive field variables for a set of descriptors of an expected pest-environment relationship by examining associations between the types of input data to identify factors explaining the conditions leading to the pest occurrence in a reporting field.  Wiles uses crowdsourced information that includes pest presence data and a disease model may pre-select variables for these descriptors based on known characteristics of the pest or reporting field.  An unsupervised learning engine then calculate a similarity from a percentage of fields that have the same value as the targeted field according to variables from one or more weighted vector categories.  The unsupervised learning engine may also calculate a probability density function for each variable and assign a similarity based on where the value of the variable falls within the probability density function.  These different statistical measures of similarity between un-infested fields and infested fields are calculated for each variable, based on weighted vectors of predictive variables for classifying each field, where each field is analogous to the “geospatial sites” recited in the claim(s). (Wiles: FIG. 1; col 5, ln l-30; FIGS. 1-2; col 13, ln1-5, ln 55-65.)
Thus Wiles discloses determining a classification of each of the plurality of geospatial sites based upon trip observations associated with the CSMD, as recited in claim 1, as well as claims 10 and 16.  

Therefore, the rejection of claim 1, as well as claims 10 and 16, and dependent claims 2-3, 5-6, 8, 11-12, 14-15, 17-18, and 20-21, as being unpatentable over by Wiles, in view of Maroney, is maintained.
The rejection of dependent claims 7 and 9, as being unpatentable over Wiles, in view of Maroney; and further in view of Lord, as set forth above, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864